Citation Nr: 0018956	
Decision Date: 07/19/00    Archive Date: 07/25/00

DOCKET NO.  95-39 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disability to include degenerative disc disease, arthritis, 
and disc bulge.

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to an increased (compensable) evaluation of 
sacroiliitis of the left sacroiliac joint.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran separated from service in August 1993, following 
20 years, 8 months, and 57 days of active duty.  

When this matter was last before the Board of Veterans' 
Appeals (the Board) in December 1998, inter alia, it was 
remanded to the Department of Veterans Affairs (VA), Reno, 
Nevada, Regional Office (RO) for additional development.  The 
requested development has been completed, and the veteran's 
claim is now ready for further appellate review.  


FINDINGS OF FACT

1.  The veteran's sinusitis as likely as not had its origin 
during the veteran's period of active military service.

2.  The record does not contain competent evidence of a nexus 
between a current lumbar spine disability to include 
degenerative disc disease, arthritis, and disc bulge, and 
injury or disease during the veteran's active service. 

3.  The veteran's sacroiliitis of the left sacroiliac joint 
disability has been asymptomatic since service.  It has not 
been manifested by characteristic pain on motion, lumbar 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, or slight limitation of motion of the lumbar 
spine, or mild attacks of intervertebral disc syndrome.  


CONCLUSIONS OF LAW

1.  Sinusitis was incurred in active military service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 1998); 38 
C.F.R. § 3.303 (1999).

2.  The claim of service connection for a lumbar spine 
disability to include degenerative disc disease, arthritis, 
and disc bulge, is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

3.  A compensable rating for sacroiliitis of the left 
sacroiliac joint is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.31, 4.40, 4.45, 4.59 4.71a, 
Diagnostic Codes 5292, 5293, 5294, 5295 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claims

The veteran seeks service connection for sinusitis and for a 
lumbar spine disability to include degenerative disc disease, 
arthritis, and disc bulge.  She argues that she did not have 
sinusitis prior to service, and that the sinusitis that was 
treated in service represented the initial onset of her 
current chronic sinusitis.  With respect to the claimed back 
disorder, she asserts, in essence, that her current lumbar 
spine disability was incurred in service or is related to her 
service-connected sacroiliitis of the left sacroiliac joint.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).  

If the disorder is a chronic disease, such as degenerative 
arthritis, service connection may be granted if manifested to 
a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 
C.F.R. §§ 3.307, 3.309 (1999).

The law also provides that service connection may be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (1999).  

In addition, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310(a) (1999).  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition. 38 C.F.R. § 3.310 (1999).  When 
aggravation of a nonservice-connected disability is 
proximately due to or the result of a service- connected 
disorder, service connection is warranted for the degree of 
aggravation, but only that degree, over an above the degree 
of disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period and (ii) present manifestations of the 
same chronic disease.  Savage v. Gober, 10 Vet. App. 488, 
495- 97 (1997). 

Sinusitis

Factual Background

Service medical records show that the veteran was treated for 
sinusitis in April 1991 and February 1992.  Upon separation 
examination in January 1993, the veteran stated that she had 
sinusitis.  She reported that she had episodes about once 
every three months, which she treated with Vaconase spray.  
Examination of the nose and sinuses was normal.  

Upon VA examination in January 1994, the veteran reported that 
she had sinusitis for many years; she described the symptoms 
as nasal congestion with headaches.  She had been treated with 
various medications and used a sodium chloride spray, 
Vancenase inhaler, and Becon-2.  The veteran stated that the 
symptoms were primarily in the spring, but that she had 
episodes about four times a year.  The assessment, in 
pertinent part, was "sinusitis claimed by the veteran, 
documentary records not available for review."  The examiner 
noted that the veteran claimed to have intermittent symptoms 
of nasal congestion and headaches.  The veteran did not 
undergo an X-ray examination of the sinuses.  

At a hearing before the RO in February 1996, the veteran 
stated that she was currently being treated at a VA Medical 
Center in Las Vegas, Nevada, for sinusitis.  Hearing 
Transcript, hereinafter Tr., 3.  She stated that she was 
taking Beclomethasone and Chlorpheniramine.  Tr. 3.  

VA outpatient treatment records for 1995 through 1998 fail to 
show the treatment of the veteran for complaints of 
sinusitis.  Sinusitis was noted, however, in a July 1995 
report of an Annual History and Physical Examination.  

In April 1999, the veteran underwent a VA fee basis private 
ear, nose and throat examination for complaints of sinusitis.  
The report of the examination notes that the veteran related 
an 11 year history of chronic sinusitis.  It was noted that 
her current medications included various antihistamines, 
Seldane, Chlorpropamide, Claritin, and Beconase Nasal Spray.  
Review of the veteran's systems indicated no impairment of 
speech.  The effected sinuses were noted to be mostly 
ethmoidal and frontal sinuses.  It was reported that the 
veteran does have some crusting of the nose from time to 
time, and that once a year she is incapacitated by her sinus 
trouble.  It was noted that she also has mostly seasonal 
attacks of asthma during the Spring and Fall, manifested by 
rhinitis, post-nasal drip and itching of the eyes.  

Ear nose and throat examination showed evidence of rhinitis 
manifested by vascular engorgement.  There was no purulent 
discharge, crusting, deviation of the nasal septum or polyps 
noted.  There was a little blockage in both nasal passages.  
Examination also revealed tenderness on palpation of frontal 
sinuses on either side of the midline, as well as ethmoidal 
sinuses.  Although there was no crusting or purulent 
discharge, the veteran stated that she had crusting 2 to 3 
times a month.  The examiner's impression was chronic 
sinusitis and allergic rhinitis.  Following pulmonary 
function testing that were within normal limits, the final 
diagnoses were bilateral ethmoidal sinusitis; bilateral 
frontal sinusitis; chronic sinusitis; and allergic rhinitis.  

X-ray findings in April 1999, showed the paranasal sinuses to 
be well pneumatized and free of significant mucosal 
thickening or air fluid level, with a mild S-shaped 
configuration of the nasal septum.  

Analysis

Initially, the Board is of the opinion that the veteran's 
claim of service connection for sinusitis is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998).  That is, she 
has presented a claim which is plausible.  In that regard, 
service medical records document treatment of the veteran for 
sinusitis on more than one occasion, and complaints of 
sinusitis upon separation.  Moreover, the veteran complained 
of sinusitis shortly following her separation from service in 
January 1994, and sinusitis was noted on examination in June 
1995.  Finally, a diagnosis of chronic sinusitis was 
confirmed on ear, nose, and throat examination in 1999.  

The Board concedes the sparseness of clinical findings, and 
the fact that recent radiographic studies of the veteran's 
sinuses have proved unremarkable.  Given, however, the 
veteran's long and chronic history of sinusitis during and 
since service, and given further the diagnostic confirmation 
of chronic sinusitis, the Board is of the opinion that 
sinusitis as likely as not had its origin during the 
veteran's period of active military service.  38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488, 495- 97 (1997).  
Significantly, there is no evidence that would indicate that 
the veteran's current chronic sinusitis is distinct, 
etiologically or otherwise, from her in-service sinusitis.  
Accordingly, a grant of service connection for sinusitis is 
in order.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. § 
3.303.



Lumbar Spine Disability

Factual Background

Service medical records show that in April 1974, the veteran 
complained of back pain; the diagnosis was muscle strain.  
Service medical records further show that the veteran 
reported having hip pain in May 1992.  In November 1992, 
tests were ordered to rule out gout and rheumatoid arthritis 
of the hip and hand.  In January 1993, the veteran complained 
of joint pain, including pain in the hips.  X-ray examination 
of the hands and hips were normal.  There was no clinical 
evidence of an autoimmune disease or inflammatory 
arthropathy, although ANA testing was positive.  A January 
1993 report of medical history indicates that the veteran 
reported having swollen, painful joints and arthritis.  She 
did not report having back pain.  It was noted that she took 
Piroxicam for her joint pain.  The January 1993 retirement 
examination report reveals that the veteran was being 
examined for possible arthritis and she was taking medication 
for sore joints.  Examination of the lumbar spine was normal.  

A January 1994 VA examination report indicates that the 
veteran reported having pain in the hands, wrists, elbows, 
ankles, and in the region around her left hip.  Examination 
revealed full range of motion of the lumbosacral spine and 
hip.  The veteran indicated that the site around the left 
sacroiliac joint was the site of most of her pain.  X-ray 
examination of the lumbosacral spine revealed no abnormality.  
All intervertebral disc spaces and vertebra were normal.  X-
ray examination of the pelvis showed some increased density 
adjacent to the left sacroiliac joint suggesting some iliitis 
or arthritis changes around the left sacroiliac joint.  The 
diagnosis was sacroiliitis or inflammation of the left 
sacroiliac joint with intermittent pain in the region of the 
sacroiliac joint with mild impairment of function.  

VA treatment records and physical therapy records, dated in 
February 1994, show that the veteran was treated for thoracic 
outlet syndrome and cervical radiculopathy.  A September 1995 
VA Magnetic Resonance Imaging (MRI) revealed that the veteran 
had mild degenerative arthritis of the lumbar spine and mild 
disc degenerative disc disease of L4-5 disc.  The T12-L1 disc 
was narrowed with loss of normal disc signal.  There was no 
evidence of disc protrusion or spinal stenosis.  The MRI of 
the right hip revealed no evidence of aseptic necrosis of 
bone abnormality.  

The veteran underwent a VA examination in April 1997.  The 
April 1997 VA examination report reflects a diagnosis of mild 
lumbar spondylosis.  The veteran reported that she had a 
cramping sensation in her lower back with a dull aching in 
the buttocks.  The pain in her lower extremities was 
primarily over the lateral aspect of the hips, with some 
radiation to the posterior aspect of the mid thigh.  

VA outpatient treatment records for 1995 through 1998, 
document the veteran's ongoing treatment for complaints of 
pain in the low back radiating to the right hip.  Diagnoses 
included lower back pain, degenerative joint disease, and 
chronic back pain.  Treatment included physical therapy, back 
stretching exercises, and a TENS unit.  

In May 1998, the veteran underwent plain films and MRI of the 
lumbar spine.  The plain films appeared to show to the 
examiner that the lumbar vertebral bodies and disc spaces 
were intact.  No abnormalities were seen along the posterior 
elements.  The spinous processes were intact.  The sacroiliac 
joint appeared normal.  The MRI findings indicated that the 
alignment of the vertebral elements from T12 through S1 were 
within normal limits.  The disc spaces exhibited normal 
vertical height and showed normal contours posteriorly where 
they interface with the thecal sac.  There was very minimal 
disc desiccation at the L4-5 level.  There was no evidence of 
cause for neural impingement within the spinal canal, lateral 
recesses, or foramina.  The thecal sac and contents were 
unremarkable for the presence of abnormality.  The conus 
medullaris terminated normally near the inferior aspects of 
L1.  The examiners' pertinent impressions were unremarkable 
plain films of the lumbar spine; and minimal disc desiccation 
at L4-5, otherwise unremarkable MRI of the lumbar spine.  

In December 1998, the Board remanded the low back issues for 
the purpose of affording the veteran VA orthopedic and 
neurological examinations to determine the nature and 
etiology of the lumbar spine disability and the nature and 
extent of the sacroiliitis of the left sacroiliac joint.  The 
examiners were asked to specify the proper diagnoses and 
estimate the date of onset of each disability found.  The 
examiners were asked to render several opinions including:  
(1) whether it is at least as likely as not that the 
veteran's lumbar spine disability had its onset in service; 
(2) whether the lumbar spine disability is related to the 
veteran's service-connected sacroiliitis of the left 
sacroiliac joint, and (3) if it is determined that the lumbar 
spine disability is not related to the service-connected 
sacroiliitis, whether the lumbar spine disability is 
aggravated by the service-connected sacroiliitis and if so, 
the extent of the aggravation.  

Pursuant to the Board's 1998 remand, the veteran underwent VA 
orthopedic and neurological examinations of the spine in 
April 1999 for the evaluation of her low back.  In the report 
of the orthopedic examination, the examiner stated that he 
had reviewed the veteran's claims file and the remand, as 
well as some old literature in the file.  In the history 
provided by the veteran she stated that she had sustained a 
slip without a fall in service, and that since then she has 
had episodic periods when her hips feel funny and that she 
feels that she is going to fall.  She indicated that she had 
various tests but that nothing was found.  She stated that 
she was given shock on the side of her hips (that sounded to 
the examiner like the trochanteric bursa area) and buttocks 
area that helped.  She indicated that since that time she has 
experienced episodic pain shooting from her low back into her 
buttocks.  

Upon examination, the veteran's gait was found to be normal.  
Examination of the hips revealed negative Trendelenburg test.  
She was found to have tenderness over the greater 
trochanteric areas bilaterally and some increased pain with 
resisted abduction.  Her range of motion of her hips revealed 
that she had knee to chest flexion bilaterally.  Her 
abduction was 50 degrees; internal rotation was 30 degrees 
and external rotation was 45 degrees.  The sacroiliac joint 
maneuvers were completely negative.  

Examination of the back revealed no spasm, tenderness, or 
deformities.  The veteran was noted in the report to be 
concerned about the two dimples in her back.  The examiner 
noted that he explained to the veteran that these were the 
dimples of Venus, and that they are normal findings as are 
little fat pads nearby.  The veteran hyperextended 10 degrees 
without any discomfort.  She was able to laterally bend 30 
degrees in either direction.  She rotated essentially 35 
degrees.  Straight leg raising was negative; Lasegue's sign 
caused the veteran to feel as if her skin was cracking.  
Reflexes were 1+ at the knee and ankle.  Muscle strength was 
described as good, and there was no numbness.  

The examiner indicated that he pulled up her Magnetic 
Resonance Imaging (MRI) that showed minor dehydration at L4-
5.  He indicated that he also pulled up her x-rays over hips 
and that their rate was normal plus one, including the 
sacroiliac joints.  

The examiner's impression was that the veteran had no primary 
back pathology, nor does she have any hip joint pathology.  
The examiner stated that the veteran has trochanteric 
bursitis.  He indicated that this probably did occur while 
she was in the service, and that it is normally treated with 
an injection and until then is almost never a long term 
problem.  The examiner stated that the shooting pains and the 
stretching pain described by the veteran seems 
nonphysiologic.  The examiner stated that he could find no 
objective evidence for a cause of these unusual symptoms.  

In the report of the April 1999 neurological examination, it 
was noted that the veteran reported having problems in her 
left lower extremity since 1990 or 1991, in that her left leg 
would go out when she went down stairs.  It was further noted 
that an MRI had revealed mild degenerative joint disease at 
multiple levels.  The veteran also reported the receipt of 
injections for presumed bursitis, and a radicular type pain 
that begins in the lower back on the right and radiates down 
the posterior hip and thigh to the anterior aspects of the 
knee.  She also reported flare-ups, associated with pain, 
fatigue and weakness, but no functional loss, and indicated 
that they did not interfere with her daily activity to a 
great degree.  

VA neurological examination revealed that the veteran's 
strength was remarkable for a slight breakaway weakness in 
the lower extremities but with repeated encouragement, the 
strength approached normal.  Reflexes were 2+ and symmetric 
in both lower extremities.  Sensation was intact to 
temperature and vibration bilaterally.  Gait was normal with 
respect to heel, toe and tandem walking.  There was some 
tenderness to palpation over the right hip, in the inferior 
and gluteal fold region and over the sciatic nerve at its 
origin.  Lumbar range of motion was measured using a dual 
electronic inclinometer.  Flexion was 50 degrees, extension 
15 degrees, right lateral flexion 20 degrees, and left 
lateral flexion 20 degrees.  

The examiner noted that there is pain visibly manifested on 
movement of any of the joints, and there is no muscle atrophy 
or skin changes.  There was no evidence of brain disease or 
injury, spinal cord disease or injury, cervical disc disease 
or trauma to the nerve roots.  There was no specific nerves 
involved, and no evidence of paralysis, neuritis or 
neuralgia.  EMG/NCV studies of the bilateral lower 
extremities were essentially within normal limits.  

The diagnoses were:  1.  Radicular pain, lower extremities, 
with normal electrodiagnositic studies and no objective 
evidence of radiculopathy; 2.  Symptom magnification; and 3.  
Estimated onset of disability is 1991.  

The examining neurologist opined that it is at least as 
likely as not that the veteran's lumbar spine symptoms had 
their onset in the service; and that the lumbar spine 
symptoms are unrelated to the service-connected sacroiliitis 
in the left sacroiliac joint.  The examiner opined further 
that it is unlikely that the lumbar spine symptoms are 
aggravated by the service-connected sacroiliitis.  Upon 
follow-up in May 1999, EMG/NCV studies of the bilateral lower 
extremities were obtained and found to be essentially within 
normal limits.  The examiner's impression was radicular pain, 
no evidence of lumbosacral radiculopathy.  


Analysis

The initial inquiry in reviewing any claim before the Board 
is whether the veteran has presented evidence of a well-
grounded claim; that is, one that is plausible or capable of 
substantiation.  The veteran carries the burden of submitting 
evidence "sufficient to justify a belief by a fair and 
impartial individual that the claim is well-grounded."  38 
U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  If the veteran has not presented a well-grounded 
claim, the appeal must fail.  See Boeck v. Brown, 6 Vet. App. 
14, 17 (1993); Grivois v. Brown, 6 Vet. App. 136, 140 (1994).  
For the reasons and bases set out herein, the Board finds 
that the veteran's claims of service connection for a lumbar 
spine disability to include degenerative disc disease, 
arthritis, and disc bulge is not well grounded.  Accordingly, 
the claim must be denied.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that, in 
general, a claim for service connection is well grounded when 
three elements are satisfied with competent evidence.  Caluza 
v. Brown, 7 Vet. App. 498 (1995).  First, there must be 
competent medical evidence of a current disability (a medical 
diagnosis).  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Second, there must be evidence of an occurrence or 
aggravation of a disease or injury incurred in service (lay 
or medical evidence).  Cartwright v. Derwinski, 2 Vet. App. 
24, 25 (1991); Layno v. Brown, 6 Vet. App. 465 (1994).  
Third, there must be a nexus between the in-service injury or 
disease and the current disability (medical evidence or the 
legal presumption that certain disabilities manifest within 
certain periods are related to service).  Grottveit v. Brown, 
5 Vet. App. 91, 93; Lathan v. Brown, 7 Vet. App. 359 (1995).  
Moreover, where a determinative issue involves a medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992). 

The Court has held that the second and third elements of a 
well-grounded claim for service connection can be satisfied 
under 38 C.F.R. § 3.303(b) by (a) evidence that a condition 
was "noted" during service or an applicable presumption 
period; (b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
post-service symptomatology.  See 38 C.F.R. § 3.303(b); 
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  
Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period and (ii) present manifestations of the 
same chronic disease.  Ibid.

The first element that must be satisfied is competent medical 
evidence of a current disability in the form of a medical 
diagnosis.  The medical records in the veteran's claims file 
include the diagnoses of mild degenerative arthritis of the 
lumbar spine and mild disc degenerative disc disease of L4-5 
disc following a September 1995 MRI.  Although the orthopedic 
examiner who subsequently reviewed the veteran's claims file 
in 1999, including the MRI reports, concluded that the 
veteran had no primary back pathology, the diagnosis found in 
the 1995 MRI is sufficient evidence for this element of a 
well-grounded claim.  

The next question is whether there is medical evidence of a 
nexus between an in-service disease or injury and the 
currently diagnosed disability at issue.  The veteran is not 
qualified to render a medical opinion and her statements 
cannot serve as competent medical evidence of the etiology of 
any current disorder.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  As detailed in the factual background above, the 
medical evidence fails to reveal any medical opinion 
supporting the veteran's contention that the disability 
diagnosed upon MRI in September 1995, namely, mild 
degenerative arthritis of the lumbar spine and mild disc 
degenerative disc disease of L4-5 disc, or the mild lumbar 
spondylosis diagnosed in April 1997 are related to service or 
that arthritis was manifested to a degree of 10 percent 
within a year of service discharge.  The records also fail to 
reveal any other lumbar spine disability for which service 
connection can be established that has been associated by 
competent evidence with the veteran's active military 
service.  

The Board notes in this regard that radicular pain in the 
lower extremities was diagnosed on 1999 VA fee basis 
neurological examination, and the examining neurologist 
opined that it is at least as likely as not that these lumbar 
spine symptoms had their onset in the service.  
Notwithstanding, it must be noted that Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability.  In 
other words, service connection is granted only for 
disability, not on the basis of the symptoms of a disability.  
See 38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1999); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In the 
absence of proof of a present disability there can be no 
valid claim.  Brammer at 225 (1992).  Significantly, the 
United States Court of Appeals for Veterans Claims (the 
Court) has held that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999).  

Although the 1999 neurologist portrayed the finding of 
radicular pain in the lower extremities in terms of a 
diagnosis, and then attributed those symptoms to service, the 
examiner did not diagnose or identify an underlying malady or 
condition.  In fact, the examiner specifically stated that 
the lumbar spine symptoms were unrelated to the veteran's 
service-connected sacroiliitis in the left sacroiliac joint.  
Consequently, the Board must conclude that the radicular pain 
identified in 1999 does not in and of itself constitute a 
disability for which service connection may be granted.  Id.  

Finally, the Board notes that the evidence does not present 
or suggest the existence of an alternative avenue to service 
connection for the disorders at issue founded upon 38 C.F.R. 
§ 3.303(b), since there is no showing of the existence of 
degenerative arthritis of the lumbar spine in service or 
during any applicable presumption period.  Savage v. Gober, 
10 Vet. App. 488, 495-97 (1997).  

While the Board is sympathetic to the veteran's assertions 
that she currently has a lumbar spine disorder that is 
related to service, she is not qualified to render a medical 
opinion and her statements cannot serve as competent medical 
evidence of a current diagnosis of such a disorder.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  However, if the 
veteran is hereafter diagnosed with a chronic disorder of the 
lumbar spine that is related by competent medical evidence to 
service, she is free to resubmit her claim of service 
connection for that disorder.  Until then, in the absence of 
competent medical evidence presently demonstrating a current 
lumbar spine disorder, the Board must conclude that the 
claims of service connection for that disorder is not well 
grounded and must be denied.  38 U.S.C.A. § 5107.  

The veteran has been advised by the RO and is advised herein 
that to present a well-grounded claim of service connection 
for the disability at issue she must submit competent medical 
evidence showing she currently has such disorder that is 
linked or related to service or to a service-connected 
disability.  See 38 U.S.C.A. § 5103(a) (West 1991); Robinette 
v. Brown, 8 Vet. App. 69 (1995); Lathan v. Brown, 7 Vet. App. 
359, 365 (1995).  Since a well-grounded claim has not been 
submitted, and there is no indication of the existence of 
pertinent evidence that could make the claim well grounded, 
the VA is not obligated by statute to assist the veteran in 
the development of facts pertinent to her claim of service 
connection for any such disorder.  38 U.S.C.A. § 5107(a).  
Epps v. Gober, 126 F.3d 1464 (1997).  

Increased Rating for Sacroiliitis

Regarding the veteran's claim for entitlement to an increased 
(compensable) evaluation for sacroiliitis of the left 
sacroiliac joint, the veteran asserts, in essence, that her 
current service-connected disorder is more disabling than the 
non-compensable evaluation assigned.  

Where a disability has already been service-connected and 
there is a claim for an increased rating, a mere allegation 
that the disability has become more severe is sufficient to 
establish a well-grounded claim.  Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  Accordingly, the Board finds that the 
veteran's claim for a higher disability evaluation for 
sacroiliitis of the left sacroiliac joint disorder is well 
grounded.  38 U.S.C.A. § 5107(a).  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (1999).  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.49 (1999); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1999).  

When a veteran is awarded service connection for a disability 
and subsequently appeals the initial assignment of a rating 
for that disability, the claim continues to be well grounded.  
Fenderson v. West, 12 Vet. App. 126 (1999); Shipwash v. 
Brown, 8 Vet. App. 218, 224 (1995).  When making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances, see 38 C.F.R. 4.1; Schafrath, 
supra, but his current level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, where the question for consideration is propriety of 
the initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" is 
required.  Fenderson, supra.  

The Board notes that in the instant case, there is no 
indication that there are additional records which have not 
been obtained and which would be pertinent to the present 
claims.  Thus, no further development is required in order to 
comply with VA's duty to assist mandated by 38 U.S.C.A. § 
5107(a).  

The factual background pertaining to the evaluation of the 
veteran's service-connected sacroiliitis of the left 
sacroiliac joint is set out above in the same factual 
recitation as that provided for the veteran's claim for 
service connection for a lumbar spine disability.  

The veteran's service-connected sacroiliitis of the left 
sacroiliac joint is currently rated under 38 C.F.R. § 4.71a, 
DC 5294 (1999).  Pursuant to Diagnostic Code 5294, sacroiliac 
injury and weakness is rated as lumbosacral strain, which is 
evaluated under Diagnostic Code 5295.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5294 and 5295. 

Under Diagnostic Code 5295, a 0 percent rating is warranted 
with slight subjective symptoms only.  A 10 percent rating is 
warranted where there is characteristic pain on motion.  
Assignment of a 20 percent rating is warranted where the 
evidence shows muscle spasm on extreme forward bending, and 
unilateral loss of lateral spine motion in a standing 
position.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (1999).

The veteran's back disability may also be rated under 
Diagnostic Code 5292.  Under the provisions of Diagnostic 
Code 5292, slight limitation of motion of the lumbar segment 
of the spine warrants a 10 percent evaluation.  Moderate 
limitation of motion warrants a 20 percent evaluation.  38 
C.F.R. § 4.71a, Diagnostic Code 5292 (1999).

The veteran's service-connected sacroiliac disability may 
also be rated under Diagnostic Code 5293.  Diagnostic Code 
5293 provides for the evaluation of intervertebral disc 
syndrome.  Under Diagnostic Code 5293, a 20 percent rating is 
warranted for mild intervertebral disc syndrome; a 20 percent 
rating is warranted for moderate intervertebral disc syndrome 
with recurring attacks.  A 40 percent rating is warranted for 
severe intervertebral disc syndrome evidenced by recurring 
attacks with intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (1999).

Based on the evidence of record, the veteran's sacroiliitis 
of the left sacroiliac joint disability is not manifested by 
characteristic pain on motion, lumbar muscle spasm on extreme 
forward bending, loss of lateral spine motion, or slight 
limitation of motion of the lumbar spine, or mild attacks of 
intervertebral disc syndrome.  Therefore, a 10 percent 
disability evaluation is not warranted under these diagnostic 
codes.  

Rather, the veteran sacroiliitis has been essentially 
asymptomatic since it was reported on VA examination in 
January 1994.  On that examination, full range of motion of 
the lumbosacral spine was shown with only mild impairment of 
function.  

The record contains no subsequent complaints of findings 
related to the veteran's sacroiliac joint.  In the May 1998 
plain films and MRI examination, the sacroiliac joint 
appeared normal.  Upon orthopedic examination in April 1999, 
the sacroiliac joint maneuvers were completely negative.  
There were no spasm, tenderness or deformities.  The examiner 
interpreted the MRI of the sacroiliac joints as normal plus 
one.  His diagnostic impression was no primary back 
pathology.  On April 1999 neurology examination, although the 
veteran reported flare-ups, associated with pain, fatigue and 
weakness, she also reported no functional loss, and indicated 
that they did not interfere with her daily activity to a 
great degree.  In any event the examining neurologist 
concluded that the veteran's lumbar spine symptoms are 
unrelated to the service-connected sacroiliitis in the left 
sacroiliac joint.  Accordingly, the Board finds that the 
veteran does not meet the criteria for a compensable rating 
for the service connected sacroiliitis of the left sacroiliac 
joint.

Also, it is noted that the VA's regulations, under 38 C.F.R. 
§ 4.40 and 4.45, recognize that functional loss of a joint 
may result from pain on motion or use, when supported by 
adequate pathology.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995); see also Lichtenfels v. Derwinski, 1 Vet. App. 484 
(1991). Further, 38 C.F.R. § 4.59, addresses the rating of 
arthritis, recognizes that painful motion is an important 
factor of disability.  Essentially, no functional loss has 
been shown to be attributed to the veteran's service-
connected sacroiliac disability.  Thus, the Board finds that 
38 C.F.R. §§ 4.40, 4.45, and 4.59 do not provide a basis for 
a compensable rating in this instance.

The "staging" of ratings has been discussed and approved of 
by the United States Court of Veteran's Appeals (Court) in 
the recent case of Fenderson v. West, 12 Vet. App. 119 
(1999).  It is noted that this is the initial rating.  To 
that end, the Board notes that the current 0 percent 
noncompensable evaluation has been assigned effective from 
the day following the veteran's separation from service.  As 
noted above, the Board has taken into consideration in our 
analysis, the most profound sacroiliac impairment 
demonstrated since the veteran's separation from service, and 
has found that the subjective and objective evidence does not 
meet or approximate the criteria for a higher evaluation 
during any of the time in question. Fenderson, Id.

As the Board concludes that the preponderance of the evidence 
is against the veteran's claim for increased compensation, 
the benefit-of-the-doubt doctrine does not apply.  38 
U.S.C.A. § 5107.

	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for a lumbar spine 
disability to include degenerative disc disease, arthritis, 
and disc bulge, is denied.

Entitlement to service connection for sinusitis is granted, 
subject to laws and regulations governing the payment of 
monetary awards.

Entitlement to an increased (compensable) evaluation of 
sacroiliitis of the left sacroiliac joint is denied.  




		
	MICHAEL A. PAPPAS
	Acting Member, Board of Veterans' Appeals



 

